NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       SEP 12 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ANUP ARYAL,                                       No.   14-71462

              Petitioner,                          Agency No. A200-998-622

    v.
                                                   MEMORANDUM*
 JEFFERSON B. SESSIONS III, Attorney
 General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted September 10, 2018**

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

         Anup Aryal, a native and citizen of Nepal, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039—40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on vagueness and lack of detail regarding an alleged 2003 attack on Aryal

and based on omissions regarding the theft of Aryal’s brother’s store and Aryal’s

father’s problems with Maoists. See id. at 1048 (adverse credibility determination

was reasonable under the “totality of circumstances”). In the absence of credible

testimony relating to key elements of his application, Aryal’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Finally, Aryal’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and the record does not otherwise compel

the conclusion that it is more likely than not that he would be tortured if returned to

Nepal. See id. at 1156—57.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71462